UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Semi-Annual Report www.prospectorfunds.com June 30, 2011 PROSPECTOR FUNDS, INC. July 28, 2011 Dear Shareholders of the Prospector Capital Appreciation Fund and Prospector Opportunity Fund: So far 2011 has been a roller coaster ride for equity investors.In a pattern reminiscent of 2010, although more muted, the stock market rallied during the first four months before correcting in the May/June time frame.The unmanaged S&P 500 Index rose 6.0% during the first half of 2011, despite a 3.6% pullback during May and June. Markets don’t move in straight lines, and the recent rough patch for equities isn’t shocking given the lackluster U.S. economy. Nevertheless it’s been unpleasant with significant macroeconomic concerns all around: Quantitative Easing 2 ending, the European sovereign debt turmoil, and the nasty political debate in the U.S. regarding the debt ceiling. A significant buttress to the 27 month stock market rally from the March 2009 financial crisis lows has been Fed policy of Quantitative Easing, which resulted in easing liquidity concerns, stimulating economic growth, and enabling banks to rebuild balance sheet strength by helping to keep short term interest rates near zero.The second iteration of this policy (QE2) ended in June 2011, leaving investors less confident that short term interest rates will remain low.While the Fed may lighten it’s stimulative hand, we can’t imagine it knowingly placing the recovery at risk.We have a democracy where few voters want short-term pain for possible long-term benefit.In our experience, the Fed only countenances recessions when runaway inflation, excessive financial speculation, a dollar crisis or other unacceptable alternatives genuinely threaten. The European sovereign debt crisis keeps returning to investor consciousness as the eurozone finance ministers’ strategies of bailouts and austerity have so far failed to convince fixed income markets of their ultimate success.As an example, The Greek Tragedy grinds on.Latest reports have the country borrowing more than current interest and principal payments. This reminds us of the aggressive lending techniques employed in the latter stages of the housing bubble in the U.S.Why default when there is zero net debt service cash outflow?Why keep giving them money when it’s likely past and future loans won’t be repaid in full?The ultimate bill keeps growing.We are starting to think that one or more painful defaults are inevitable. With all the forewarnings, however, its secondary effects may not be all that bad.Further complicating the situation is an effort by politicians and regulators to keep speculators from reaping profit. The United States Congress is hardly distinguishing itself in the current debate over the raising of the debt ceiling.If the August 2 deadline passes without a resolution, certain bills will go unpaid and the U.S.’s credit rating is likely to lose an A.It seems unlikely that our government would allow a self-inflicted wound like this to strike our fragile recovery when so many other significant macro risks lurk. Prospector Principles of Convertible Security Investing One of the more distinctive characteristics of Prospector Funds is our use of convertible securities in our quest to deliver solid risk adjusted returns to our shareholders.This asset class is not homogeneous: each security has specific terms and conditions that make it unique. Despite this characterization, Prospector does have a generalized investment approach: 1. We usually reject converts where the company can force conversion, i.e. mandatories. When others control the process, a “heads-we-lose, tails-they-win” situation often develops. 1 PROSPECTOR FUNDS, INC. 2. We primarily look for bonds selling less than 15% above their “bond” value. (By this we mean their value if they couldn’t be converted into common stock.) We use this strategy to help limit downside risk. 3. We look for 2-to-5 year put or maturity dates. Less, and long-term appreciation doesn’t have time to work; more, and the bond value is at risk to higher interest rates. 4. Based upon analysis incorporating bond value and the value of shares we could obtain by converting, we calculate upside potential and downside risk for each convert. Ideally we would like the convert’s potential return from its stock rising 25% to be twice the loss from the stock falling 25% (i.e. stock up 25%, bond up 10% – stock down 25%, bond down 5%). 5. We rarely buy a truly great company’s convert – remember there may be more money to be made in its common stock. Usually it is a situation involving a decent business with a competent management team that attracts us…we’re less sure of the future and our belief is that a convert with appropriate upside/downside participation may be best for your portfolio. Prospector Capital Appreciation Highlights Portfolio positives in the first half included investments in Healthcare, Utilities, Energy, and Paper & Forest Products.Our utility star, First Energy, was obtained at an attractive discount through corporate action.Hopefully there will be follow-on electricity sector successes. Two of our forest/paper holdings, Domtar and Timberwest, were top 10 winners, due to strong cash flow and a takeover, respectively.Johnson and Johnson (J&J) and Pfizer were healthcare winners.J&J, a high-quality company was exceptionally cheap and seems on its way to solving operational problems and recapturing investor confidence. J&J also figured as our second largest purchase during the six month period.We continue increasing it and the portfolio’s other traditional blue chip positions.(See our February 5, 2011 letter.) Our fourth largest purchase during the second quarter was Amgen convertible bonds. Other significant convertible purchases include USEC, Medtronic and Edison Mission. This activity was not enough to offset our sales and redemptions and, as a result, this asset class has drifted down to 21% of your portfolio.Importantly, we are focused on finding specific, attractive securities, not maintaining a strict asset class allocation. In a perfect world, however, we’d have more convertibles than currently. Our significant investment in the shares of gold miners continued to disappoint, especially given elemental gold’s 5.6% appreciation.We stubbornly expect the long-observed price correlation of gold and gold mining stocks to eventually reassert itself. Prospector Opportunity Fund Highlights Portfolio positives in the first half of 2011 included investments in Managed Care and Consumer Staples.Significant gains in Wellpoint, Humana, and Molina Healthcare were driven by increased volume and price due to the Obamacare mandate that 30 million Americans enter the insured system for the first time. Cash flow generation has been prodigious at these companies, which have been selling for an average free cash flow yield of 10%.Consumer staples companies such as Church and Dwight, owner of brands such as Arm & Hammer and Trojan, as well as Foster’s Group, the Australian brewer, also helped portfolio results. 2 PROSPECTOR FUNDS, INC. Corporate actions also played a positive role in Fund performance.Our largest individual gainer was Marathon Oil, which split itself up into two pieces.Our second largest gainer was American Medical Holdings, which was acquired in a cash transaction at a 34% premium by Endo Pharmaceuticals. Four of our top five purchases during the first half of 2011 were financial companies.This long lagging sector of the market is brimming with cheap stocks which we are gradually accumulating.Banks have by and large weathered the credit cycle and appear poised to achieve their longer term earnings potential.Insurance pricing has improved recently as the industry recovers from massive catastrophe losses over the past two years. Outlook Prospector’s investor letter does more than communicate to clients.It serves as an organizational discipline and a focus point for our own reflection.What are we doing?Why?How have our core beliefs fared in the marketplace?What changes should we consider? Of course, much of this doesn’t find its way into the letter.But what really matters? Valuations appear reasonable, interest rates are low and earnings have been growing.Just as important are the background positives.Our population is expanding. Technology brings consistent productive gains.Corporations have been accumulating capital and the power of compound interest has continued to work in investors’ favor.Finally (and unfortunately) the U.S. dollar is being steadily debased. These are all powerful positives that point to the potential for higher domestic stock prices. We look forward with confidence. Respectfully submitted, John D. Gillespie Richard P. Howard Kevin R. O’Brien Performance data quoted represents past performance; past performance does not guarantee future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in smaller and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. The Funds may hold restricted securities purchased through private placements. Such securities can be difficult to sell without experiencing delays or additional costs. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. These risks are fully disclosed in the prospectus. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. 3 PROSPECTOR FUNDS, INC. Free Cash Flow Yieldis an overall return evaluation ratio of a stock, which standardizes the free cash flow per share a company is expected to earn against its market price per share. The ratio is calculated by taking the free cash flow per share divided by the share price.measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Fund holdings and/or security allocations are subject to change at any time and are not recommendations to buy or sell any security. Please see the Schedule of Investments section in this report for a full listing of the Funds holdings. Prospector Funds, Inc. are distributed by Quasar Distributors, LLC. 4 PROSPECTOR FUNDS, INC. Capital Appreciation Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) Since Inception(1) to One Year Three Year June 30, 2011 Capital Appreciation Fund 21.44% 4.42% 3.70% S&P 500 Index(2) 30.69% 3.34% -1.72% September 28, 2007 The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 5 PROSPECTOR FUNDS, INC. Opportunity Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) Since Inception(1) to One Year Three Year June 30, 2011 Opportunity Fund 26.87% 8.40% 6.20% Russell 2000 Index(2) 37.41% 7.77% 1.85% Russell Midcap Index(3) 38.47% 6.46% 1.89% September 28, 2007 An unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index. This index cannot be invested in directly. An unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 Index. This index cannot be invested in directly. 6 PROSPECTOR FUNDS, INC. Expense Example June 30, 2011 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees, wire transfer fees, maintenance fee (IRA accounts), and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2011 – June 30, 2011). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (01/01/11) Value (06/30/11) (01/01/11 to 06/30/11) Capital Appreciation Actual(2) Capital Appreciation Hypothetical (5% return before expenses) 1,000.00 1,017.36 7.50 Opportunity Actual(2) 1,000.00 1,050.40 7.63 Opportunity Hypothetical (5% return before expenses) 1,000.00 1,017.36 7.50 Expenses are equal to the fund's annualized expense ratio for the most recent six-month period of 1.50% and 1.50% for Capital Appreciation Fund and Opportunity Fund, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year/365 (to reflect the one-half year period). Based on the actual returns for the six-month period ended June 30, 2011 of 2.07% and 5.04% for Capital Appreciation Fund and Opportunity Fund, respectively. 7 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) as of June 30, 2011(1)(2) Capital Appreciation Fund Top 10 Holdings (% of net assets) as of June 30, 2011(1)(3) Capital Appreciation Fund E.I. Du Pont de Nemours 4.3% USEC, 3.000%, 10/01/2014 3.4% Automatic Data Processing 3.3% Nexen 3.2% Gold Fields – ADR 3.1% Marathon Oil 2.9% Anixter International, 1.000%, 02/15/2013 2.9% Newmont Mining 2.9% Barrick Gold 2.8% GenOn Energy 2.6% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. Invesco Treasury Portfolio excluded from top 10 holdings. 8 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) as of June 30, 2011(1)(2) Opportunity Fund Top 10 Holdings (% of net assets) as of June 30, 2011(1)(3) Opportunity Fund Newmont Mining 3.0% Franklin Resources 2.6% Platinum Underwriters Holdings 2.3% Hess 2.1% Marathon Oil 2.1% Nexen 1.8% WellPoint 1.7% Oritani Financial 1.7% Church & Dwight 1.7% Gold Fields – ADR 1.6% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell anysecurity. Sector allocation includes all investment types. Invesco Treasury Portfolio excluded from top 10 holdings 9 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2011 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 68.3% Banks – 0.2% Charter Financial $ Waterstone Financial* Chemicals – 4.3% E.I. Du Pont de Nemours Consumer Discretionary – 1.9% DreamWorks Animation SKG, Class A* Fortune Brands New York Times, Class A* Walt Disney Consumer Staples – 8.7% Campbell Soup Coca-Cola Coca Cola Enterprises Sara Lee SUPERVALU Tootsie Roll Industries Walgreen Wal-Mart Stores Energy – 10.8% Clayton Williams Energy* El Paso Hess Marathon Oil Nexen OPTI Canada* Repsol YPF – ADR USEC* Healthcare – 5.7% Abbott Laboratories Johnson & Johnson Pfizer See Notes to the Financial Statements 10 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2011 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 68.3% (Continued) Industrials – 0.8% Curtiss-Wright $ Tyco International Information Technology – 5.3% Automatic Data Processing Hewlett-Packard Microsoft Xerox Insurance – 8.9% Alterra Capital Holdings Arch Capital Group* Berkshire Hathaway, Class B* Donegal Group, Class A First American Financial Loews Platinum Underwriters Holdings State Auto Financial Metals & Mining – 9.6% AngloGold Ashanti – ADR Barrick Gold Gold Fields – ADR Newmont Mining Northgate Minerals* Paper & Forest Products – 2.8% Domtar Neenah Paper Real Estate – 2.3% Forestar Group* Post Properties Thomas Properties Group* See Notes to the Financial Statements 11 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2011 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 68.3% (Continued) Telecommunication Services – 0.8% Telephone & Data Systems $ Utilities – 6.2% Calpine – Escrow Shares* FirstEnergy GenOn Energy* Public Service Enterprise Group Total Common Stocks (Cost $37,122,087) Par CONVERTIBLE BONDS – 21.0% Consumer Staples – 2.5% Archer Daniels 0.875%, 02/15/2014 $ Chiquita Brands 4.250%, 08/15/2016 Smithfield Foods 4.000%, 06/30/2013 Diversified Financial Services – 0.7% Knight Capital 3.500%, 03/15/2015 PHH 4.000%, 09/01/2014 Energy – 3.4% USEC 3.000%, 10/01/2014 Healthcare – 5.9% Amgen 0.375%, 02/01/2013 Charles River Laboratories International 2.250%, 06/15/2013 Chemed 1.875%, 05/15/2014 See Notes to the Financial Statements 12 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2011 Capital Appreciation Fund Description Par Value CONVERTIBLE BONDS – 21.0% (Continued) Healthcare – 5.9% (Continued) Gilead Sciences 0.625%, 05/01/2013 $ $ Greatbatch 2.250%, 06/15/2013 Hologic 2.000%, 12/15/2013 Medtronic, Series B 1.625%, 04/15/2013 Industrials – 1.2% Alliant Techsystems 3.000%, 08/20/2014 AMR 6.250%, 10/15/2014 Trinity Industries 3.875%, 06/01/2036 Information Technology – 4.2% Advanced Micro Devices 5.750%, 08/15/2012 Anixter International 1.000%, 02/15/2013 Comtech Telecommunications 3.000%, 05/01/2029 Metals & Mining – 1.7% Kinross Gold 1.750%, 03/15/2028 1.750%, 03/15/2028 (a) Northgate Minerals 3.500%, 10/01/2016 Real Estate – 0.2% Avatar Holdings 7.500%, 02/15/2016 See Notes to the Financial Statements 13 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2011 Capital Appreciation Fund Description Par Value CONVERTIBLE BONDS – 21.0% (Continued) Utilities – 1.2% Unisource Energy 4.500%, 03/01/2035 $ $ Total Convertible Bonds (Cost $12,034,165) CORPORATE BOND – 1.4% Utilities – 1.4% Edison Mission Energy 7.000%, 05/15/2017 (Cost $795,465) Shares CONVERTIBLE PREFERRED STOCK – 0.3% Energy – 0.3% El Paso Energy Capital Trust (Cost $140,805) SHORT-TERM INVESTMENT – 8.4% Invesco Treasury Portfolio, 0.020% (Cost $4,961,036) Total Investments – 99.4% (Cost $55,053,558) Other Assets and Liabilities, Net – 0.6% Total Net Assets – 100.0% $ * Non-income producing security (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of June 30, 2011, the value of this investment was $99,500 or 0.2% of total net assets. ADR – American Depository Receipt See Notes to the Financial Statements 14 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2011 Opportunity Fund Description Shares Value COMMON STOCKS – 91.4% Banks – 14.6% AJS Bancorp $ Cape Bancorp* Chicopee Bancorp* Clifton Savings Bancorp Fifth Third Bancorp First Connecticut Bancorp* First Defiance Financial* Fox Chase Bancorp Guaranty Bancorp* Hampden Bancorp Metro Bancorp* Northern Trust Northwest Bancshares Ocean Shore Holding OmniAmerican Bancorp* Oriental Financial Group Oritani Financial State Bancorp Territorial Bancorp ViewPoint Financial Group Virginia Commerce Bancorp* Westfield Financial Brokers – 0.7% MF Global Holdings* Chemicals – 1.7% H.B. Fuller RPM International Consumer Discretionary – 3.4% American Eagle Outfitters Fortune Brands Home Depot Matthews International, Class A Morton’s Restaurant Group* Yum! Brands See Notes to the Financial Statements 15 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2011 Opportunity Fund Description Shares Value COMMON STOCKS – 91.4% (Continued) Consumer Staples – 10.1% Church & Dwight $ Clorox Coca-Cola Foster’s Group Lancaster Colony Molson Coors Brewing, Class B PepsiCo Treasury Wine Estates* Viterra Wal-Mart Stores Containers & Packaging – 0.8% Silgan Holdings Diversified Financial Services – 8.9% Citigroup Franklin Resources Invesco JPMorgan Chase Leucadia National PICO Holdings* Energy – 6.2% Hess Marathon Oil Murphy Oil Nexen Healthcare – 5.3% Humana Johnson & Johnson Merck & Co. Molina Healthcare* Pfizer WellPoint See Notes to the Financial Statements 16 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2011 Opportunity Fund Description Shares Value COMMON STOCKS – 91.4% (Continued) Industrials – 3.4% Alliant Techsystems $ Briggs & Stratton Celadon Group* Graco Tyco International Information Technology – 9.8% Automatic Data Processing BMC Software* Cisco Systems EMC* Hewlett-Packard Marvell Technology Group* Microsoft NCR* NetApp* Symantec* Synopsys* Visa, Class A Xerox Xilinx Insurance – 14.4% Aflac Alleghany* Alterra Capital Holdings AON Arch Capital Group* Arthur J. Gallagher Aspen Insurance Holdings Assurant Berkshire Hathaway, Class B* Catlin Group Cincinnati Financial CNA Financial MetLife Penn Millers Holding* See Notes to the Financial Statements 17 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2011 Opportunity Fund Description Shares Value COMMON STOCKS – 91.4% (Continued) Insurance – 14.4% (Continued) Platinum Underwriters Holdings $ Progressive Unum Group Metals & Mining – 6.0% Gold Fields – ADR Kinross Gold Newmont Mining Victoria Gold* Real Estate – 0.7% Forestar Group* Thomas Properties Group* Utilities – 5.4% Ameren American Electric Power Calpine – Escrow Shares* Empire District Electric FirstEnergy GenOn Energy* NV Energy Unitil Total Common Stocks (Cost $46,956,717) See Notes to the Financial Statements 18 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2011 Opportunity Fund Description Par Value CONVERTIBLE BONDS – 1.4% Brokers – 0.5% MF Global Holdings 1.875%, 02/01/2016 $ $ Industrials – 0.5% Alliant Techsystems 3.000%, 08/15/2024 Metals & Mining – 0.4% Kinross Gold 1.750%, 03/15/2028 (a) 1.750%, 03/15/2028 Total Convertible Bonds (Cost $791,281) CORPORATE BONDS – 0.7% Diversified Financial Services – 0.4% Leucadia National 7.000%, 08/15/2013 Information Technology – 0.3% Broadridge Financial Solutions 6.125%, 06/01/2017 Total Corporate Bonds (Cost $333,285) Shares SHORT-TERM INVESTMENT – 7.3% Invesco Treasury Portfolio, 0.020% (Cost $4,170,228) Total Investments – 100.8% (Cost $52,251,511) Other Assets and Liabilities, Net – (0.8%) ) Total Net Assets – 100.0% $ * Non-income producing security (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers." As of June 30, 2011, the value of this investment was $149,250 or 0.3% of total net assets. ADR – American Depository Receipt See Notes to the Financial Statements 19 PROSPECTOR FUNDS, INC. Statements of Assets and Liabilities (Unaudited) June 30, 2011 Capital Appreciation Fund Opportunity Fund ASSETS: Investments, at market value (Cost $55,053,558 and $52,251,511, respectively) $ $ Cash Receivable for investment securities sold Receivable for dividends and interest Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable for capital shares redeemed Payable to adviser, net Accrued distribution fees Accrued expenses and other liabilities Total liabilities NET ASSETS $ $ COMPOSITION OF NET ASSETS: Portfolio capital $ $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation of investments Total net assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE $ $ See Notes to the Financial Statements 20 PROSPECTOR FUNDS, INC. Statements of Operations (Unaudited) For the Six Months Ended June 30, 2011 Capital Appreciation Fund Opportunity Fund INVESTMENT INCOME: Interest income $ $ Dividend income Less: Foreign taxes withheld ) — Total investment income EXPENSES: Investment advisory fees Directors’ fees Administration fees Fund accounting fees Legal fees Transfer agent fees Distribution fees Audit fees Registration fees Other expenses Custodian fees Postage and printing fees Total expenses Less: Fee waivers ) ) Total net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS: Net realized gain on investments Net change in unrealized appreciation of investments Net gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ See Notes to the Financial Statements 21 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Capital Appreciation Fund Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions –– Payments for shares redeemed ) ) Redemption fees –– Net increase from capital share transactions DISTRIBUTIONS PAID FROM: Net investment income –– ) Net realized gains –– ) Total distributions to shareholders –– ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed (distributions in excess of) net investment income of $92,736 and $(106,690), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions –– Shares redeemed ) ) Net increase See Notes to the Financial Statements 22 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Opportunity Fund Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions –– Payments for shares redeemed ) ) Redemption fees Net increase from capital share transactions DISTRIBUTIONS PAID FROM: Net investment income –– ) Net realized gains –– ) Total distributions to shareholders –– ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed (distributions in excess of) net investment income of $15,949 and $(45,909), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions –– Shares redeemed ) ) Net increase See Notes to the Financial Statements 23 PROSPECTOR FUNDS, INC. Financial Highlights Capital Appreciation Fund Six Months September 28, 2007(1) Ended June 30, 2011 Year Ended December 31, through (Unaudited) December 31, 2007 For a Fund share outstanding throughout the period NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from operations ) ) LESS DISTRIBUTIONS: From net investment income –– ) From net realized gains –– ) –– ) –– Total distributions –– ) Paid in capital from redemption fees – NET ASSET VALUE: End of period $ TOTAL RETURN %(3) % % )% )%(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before expense reimbursement %(4) % % % %(4) After expense reimbursement %(4) % % % %(4) Ratio of net investment income (loss) to average net assets: Before expense reimbursement %(4) % % )% )%(4) After expense reimbursement %(4) % % % %(4) Portfolio turnover rate 12
